I
El 30 de noviembre de 1996, el Ministerio Público pre-sentó ante un magistrado una denuncia contra el recu-rrido, Osvaldo Ríos Alonso, por infracción a los Arts. 3.2 y 3.4 de la Ley Núm. 54 de 15 de agosto de 1989, Ley para la Prevención e Intervención con la Violencia Doméstica, 8 L.P.R.A. sees. 632 y 634, respectivamente. Dicho magis-trado encontró causa probable para arrestar al imputado por esos cargos.
El 10 de enero de 1997 se celebró la vista preliminar y se determinó causa probable para presentar la acusación por el delito menor incluido de infracción al Art. 3.1 de la Ley Núm. 54 (8 L.P.R.A. see. 631), mas no por los referidos Arts. 3.2 y 3.4. Inconforme, el Ministerio Público compare-ció en alzada ante otro magistrado, con el propósito de que se determinara causa probable por violación a los Arts. 3.2 y 3.4 de la Ley Núm. 54, supra, originalmente imputados en la denuncia que sirvió de base para el arresto del acusado. Celebrada la vista preliminar en alzada, el Ma-gistrado determinó que no existía causa probable para pre-sentar una acusación contra el imputado por tales delitos. Nada más hizo constar en su resolución. Así las cosas, el *765Ministerio Público presentó la acusación contra el recu-rrido por infracción al Art. 3.1 de la Ley Núm. 54, supra, según le había sido autorizado en la vista preliminar original. En respuesta, estando pendiente la lectura de la acusación por este delito, la defensa presentó una moción de desestimación al amparo de la Regla 64, incisos (b) e (i), de Procedimiento Criminal, 34 L.P.R.A. Ap. II, basada en la determinación de no causa emitida en la vista prelimi-nar en alzada. Adujo que, en virtud de dicha determina-ción, el Ministerio Público carecía de autoridad para pre-sentar la acusación contra el recurrido y que el tribunal carecía de autoridad para entender en el proceso.
Llegado el día señalado para la lectura de la acusación, el acusado no compareció, alegadamente por haber perdido un vuelo procedente de Bogotá, Colombia, donde se encon-traba grabando una novela televisiva. Por ello, el Magis-trado ordenó su arresto y le impuso una fianza de cinco mil dólares ($5,000) para permanecer en libertad provisional. El tribunal procedió, además, a señalar el 13 de marzo de 1997 como la nueva fecha para la lectura de la acusación. Esta vez el recurrido sí compareció, acompañado de su re-presentación legal. Las partes argumentaron la moción de desestimación presentada por la defensa y, luego de oídos los argumentos de las partes, se declaró sin lugar la mo-ción de desestimación.
Insatisfecho con dicho dictamen, así como con la impu-tación de desacato criminal de que fue objeto por la incom-parecencia a la lectura de la acusación señalada para el 27 de febrero de 1997, el acusado recurrió ante el Tribunal de Circuito de Apelaciones mediante una petición de certiorari. Dicho Tribunal, en sentencia emitida el 16 de septiembre de 1997, revocó la determinación del Tribunal de Primera Instancia y, en su lugar, ordenó el archivo y sobreseimiento del pliego acusatorio por infracción al Art. 3.1 de la Ley Núm. 54, supra. También desestimó el des-acato criminal. En síntesis, resolvió que al solicitar la ce-*766lebración de una vista preliminar en alzada el Ministerio Público había impugnado la determinación de causa probable obtenida en la vista preliminar original. No podía ahora, luego de una determinación adversa en la vista pre-liminar en alzada, aprovechar la autorización que se le concedió en la vista preliminar original para presentar la acusación por infracción al citado Art. 3.1. Tampoco podía el tribunal imponerle un desacato criminal al peticionario por su incomparecencia a la lectura de acusación, pues ca-recía de jurisdicción para citarle a dicha vista.
De esta determinación es que recurre ante nos el Minis-terio Público. Plantea que la determinación de causa probable obtenida en la primera vista preliminar subsiste, no empece a la determinación de inexistencia de causa de la segunda vista; por lo que la presentación de la acusación fue válida, así como también la imposición del desacato criminal por la incomparecencia del recurrido a la vista de la lectura de acusación.
Habiendo cumplido el recurrido con la orden para mos-trar causa contenida en nuestra Resolución de 19 de diciembre de 1997, expedimos ahora el auto solicitado y pro-cedemos a resolver.
I — i h=H
La Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, estableció el mecanismo de la vista preliminar, el cual está diseñado para evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un procedimiento criminal por un delito grave. Conforme a esta regla y a la jurisprudencia que la interpreta, ninguna persona podrá ser acusada por la comisión de un delito grave sin una previa determinación de causa probable para acusar, salvo que el imputado renuncie a ese derecho. Esto significa que antes de presentar una acusación por delito grave, además de obtener una determina-*767ción de causa probable para arrestar, el Ministerio Público tendrá la obligación de presentar al magistrado que preside la vista preliminar aquella prueba que establezca cada uno de los elementos del delito imputado y la co-nexión del denunciado por dicho delito, de modo que se justifique la presentación de una acusación en su contra. De cumplirse con esta carga probatoria, el magistrado que preside la vista deberá determinar causa probable por el delito imputado.
Por el contrario, si el Ministerio Público no cumpliera con dicha carga probatoria, el magistrado deberá determi-nar que no existe causa probable para presentar una acu-sación por el delito imputado. Existe, sin embargo, una ter-cera situación intermedia que surge cuando la evidencia presentada por el Ministerio Público establece los elemen-tos necesarios para determinar la existencia de causa probable por un delito inferior al imputado en la denuncia. En tal caso, el magistrado deberá determinar causa probable por dicho delito menor. Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 663-664 (1985); Pueblo v. Opio Opio, 104 D.P.R. 165, 171 (1975); Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459 (1975); Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592, 594 (1972).
Para aquellos casos en que el Ministerio Público no obtiene una determinación de causa probable por el delito contenido en la denuncia, la Regla 24(c) de Procedimiento Criminal(1) 34 L.P.R.A. Ap. II, provee la celebra-*768ción de la vista preliminar en alzada. A tenor con esta otra regla, el fiscal que no esté satisfecho con la determinación a la que llegue el magistrado que presidió la vista prelimi-nar original, sea porque determinó ausencia total de causa probable para acusar al imputado o porque determinó causa probable por un delito menor al contenido en la de-nuncia, podrá someter el asunto nuevamente ante otro ma-gistrado de jerarquía superior dentro del Tribunal de Pri-mera Instancia, presentando la misma prueba que ofreció en la vista preliminar o presentado prueba distinta. En esta segunda vista, el magistrado podrá también determi-nar que existe causa probable por el delito imputado en la denuncia, causa probable por algún delito menor incluido en el imputado o inexistencia de causa probable. El Vocero de P.R. v. E.L.A., supra; Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984).
Entonces, la pregunta que debemos hacernos es: ¿Qué efecto tiene la determinación de la vista preliminar en al-zada sobre la determinación a la que se había llegado pre-viamente en la vista preliminar original? Para responder a esta pregunta debemos examinar los supuestos que pre-sentaremos a continuación.
En los casos en que se celebra la vista preliminar en alzada, porque en la vista preliminar original se determinó la inexistencia absoluta de causa probable, el resultado obtenido en la vista preliminar en alzada siempre prevalecerá. Así, si el nuevo magistrado determina que no existe causa probable, el procedimiento contra el imputado finalizará. Del mismo modo, si el nuevo magistrado decide que existe causa probable por el delito imputado o por un delito menor incluido, el fiscal estará autorizado a presentar una acusación contra el imputado, por aquel delito para el cual se determinó que existía causa probable en alzada.
Ahora bien, la situación es distinta cuando, como en el caso de autos, en la primera vista preliminar, cele-*769brada al amparo de la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, se ha determinado que existe causa probable, pero por un delito menor al contenido en la denuncia. En este supuesto, el magistrado que preside la vista preliminar en alzada sólo tiene autoridad para deter-minar si existe o no causa probable por el delito original-mente imputado en la denuncia o por algún otro delito me-nor incluido, pero mayor a aquel por el cual se determinó causa originalmente.
La norma expuesta se justifica por la naturaleza y finalidad de la vista preliminar en alzada. Es importante recordar que esta segunda vista no es un trámite apelativo de la primera vista, sino un procedimiento independiente, separado y distinto, en el que puede presentarse la misma u otra prueba con el propósito de que El Pueblo pueda conseguir una determinación favorable de causa probable por el delito por el cual ha pretendido acusar al acusado desde el inicio del proceso criminal instituido contra éste. Pueblo v. Martínez Rivera, 144 D.P.R. 631 (1997); Pueblo v. Rivera Rivera, 141 D.P.R. 121 (1996); Pueblo v. Méndez Pérez, 120 D.P.R. 137 (1987); Pueblo v. Cruz Justiniano, supra; Álvarez v. Tribunal Superior, 102 D.P.R. 236 (1974); Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592 (1972); Pueblo v. Tribunal Superior, 96 D.P.R. 237 (1968). Según hemos resuelto en ocasiones anteriores, esta vista es un instrumento que existe precisamente para darle una segunda oportunidad al Pueblo para que pueda obtener una determinación de causa probable por el delito que entiende ha sido cometido por el imputado. A no ser por este instrumento, el Ministerio Público carecería de recursos para impugnar una determinación adversa en la vista preliminar o una determinación que a pesar de no resultarle adversa, no le satisface. Pueblo v. Rivera Rivera, supra; Pueblo v. Rodríguez Ríos, 136 D.P.R. 685 (1994); Pueblo v. Opio Opio, supra; Pueblo v. Tribunal Superior, 95 D.P.R. 412 (1967). Según nos señala el Prof. *770Ernesto L. Chiesa Aponte en Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. Ill, Cap. 22, pág. 103, “el recurso de VPA [Vista Preli-minar en Alzada] es uno diseñado a favor del Ministerio Fiscal, como un mecanismo procesal para mejorar su posi-ción en cuanto al resultado de la vista preliminar original”. Por lo tanto, un trámite que ha sido diseñado para propor-cionar al fiscal una segunda oportunidad para mejorar su posición tras la celebración de la vista preliminar original, no puede producir un resultado que coloque al fiscal en una peor posición que aquella en la que se encontraba cuando acudió al proceso en alzada.
Por otro lado, de prevalecer la interpretación del Tribunal de Circuito de Apelaciones en este caso, ésta tendría el efecto de desalentar el uso de la vista preliminar en alzada por parte del Ministerio Público. Siendo esta segunda vista un recurso que sólo entra en juego a petición del fiscal, sus normas tienen que estar diseñadas de manera que ésta no se convierta, como apunta el Hon. Hiram Sánchez Martínez, “[en] una emboscada estatutaria donde El Pueblo vaya por lana y salga trasquilado”. Sumario de Vista Preliminar, San Juan, Ed. Instituto de Estudios Judiciales, 1994, pág. 39. Dicho de otro modo, la mencionada interpretación tendría el efecto de limitar el derecho del Ministerio Público a solicitar una vista preliminar en alzada en aquellos casos en los que razonablemente así se justifica, por el riesgo de perder el terreno que ha ganado. Después de todo, una vez presentada la acusación en su contra, el imputado tendrá derecho a impugnar esta nueva determinación de causa probable si entiende que ésta no es conforme a derecho. Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Jiménez Cruz, 145 D.P.R. 803 (1998).
*771h-i HH
En conclusión, resolvemos hoy que cuando el Ministerio Público haya logrado obtener una determinación de causa probable en la primera vista preliminar celebrada a tenor con lo dispuesto por la Regla 23 de Procedimiento Criminal, supra, el magistrado que preside la nueva vista preliminar en alzada no tiene facultad para dejar sin efecto dicha determinación previa de causa probable a no ser mediante una nueva determinación de causa probable por el delito imputado en la denuncia, por un delito mayor a aquel por el cual se determinó causa probable originalmente o por un grado mayor de dicho delito.
Consecuentemente, erró el Tribunal de Circuito de Ape-laciones al ordenar el archivo y sobreseimiento del pliego acusatorio presentado contra el recurrido por infracción al Art. 3.1 de la Ley Núm. 54, supra. El Ministerio Público estaba autorizado a presentar esta acusación en virtud de la determinación de causa probable a la que llegó el magis-trado que presidió la primera vista preliminar al amparo de la citada Regla 23. Asimismo, erró el Tribunal de Cir-cuito de Apelaciones al desestimar el cargo de desacato criminal en vista de que el Tribunal de Primera Instancia sí tenía jurisdicción para citar al recurrido a la lectura de la acusación por violación al referido Art. 3.1 de la Ley Núm. 54.

Procede, pues, dictar sentencia para revocar la dictada por el Tribunal de Circuito de Apelaciones y devolver el caso al Tribunal de Primera Instancia para la continuación de los procedimientos en conformidad con lo aquí expuesto.

El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Hernández Denton disintió sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.
*772— O —

 El inciso (c) la Regla 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dis-pone:
“Efectos de la determinación de no haber causa probable. Si luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciere una determinación de que no existe causa probable, el fiscal no podrá presentar acusación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.”